Title: To James Madison from Anthony Merry, 12 October 1804
From: Merry, Anthony
To: Madison, James


Sir,
Philadelphia October 12th. 1804.
I have the Honor to transmit to you herewith the Copy of a Letter, and of its Inclosure, which have just reached me, containing a Detail of the Circumstances attending the British Brig Active, George Razor late Master, which had been captured, with a very valuable Cargo on board, on her Passage from Jamaica to London by a French Cruizer, and sent for Sale to New Orleans, where it is to be supposed that the Vessel and her Cargo still continue under an Attachment which the American Governor there had very properly caused to be placed upon them, in Consequence of a Discovery which had been made of the fraudulent Documents under which the Vessel had entered that Port.
It would appear, Sir, from the Information stated in the inclosed Letters that sufficient Proof can be adduced of the Vessel and Cargo being both British Property; and it would also appear that Facts can be brought in Evidence to evince that this Property, as not having been condemned by a Court of Admiralty of the Captors, has not been legally alienated. It is likewise mentioned that a Report upon the Transaction in question has been transmitted to the President of the United States by the Governor of New Orleans; which will probably have explained the Nature of the Fraud which was practised by the Captors in entering the Ship as being arrived from St. Domingo.
Under these Circumstances, Sir, I am persuaded that it will be sufficient for me to have the Honor of representing them to you to induce you to cause the necessary Orders to be transmitted without Delay to New Orleans for the Attachment upon the Vessel and her Cargo to be continued until every necessary Inquiry into the Case shall have been completed; and I doubt not, from the known Sentiments of Justice of the American Government, but that, should it finally appear that the Capture has not been made by a lawfully commissioned Cruizer, and that the Property has not been alienated by a legal Condemnation, the whole of it will be ordered to be restored to the original Owners. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
